1

2

3

4

5

6                          UNITED STATES DISTRICT COURT

7                         EASTERN DISTRICT OF CALIFORNIA

8

9        UNITED STATES OF AMERICA,          No. 2:14-cr-269-GEB
10                   Plaintiff,
11           v.                             ORDER DENYING DEFENDANT’S
                                            MOTIONS FOR A NEW TRIAL
12       BRENT DOUGLAS COLE,
13                   Defendant.
14

15                Pro se Defendant Brent Douglas Cole filed new trial

16   motions docketed in the district court as ECF numbers 189, 190,

17   195, and 196.1     When Cole filed ECF No. 189, his direct appeal to

18   the Ninth Circuit was pending.        The United States filed a response

19   to Cole’s new trial motion in which it argued: “Because the

20   defendant's case is pending direct appeal at the Ninth Circuit,

21   pursuant to Fed.R.Crim.P. 33(b)(1), this Court may not rule on the

22   Motion for New Trial until defendant's appeal is completed and “the

23   appellate court remands the case.”         Resp. to Mot. for New Trial at

24   2:10-12, ECF No. 191.     The United States requested in this response

25
     1 Cole’s request to represent himself was granted in the district court on
26   April 24, 2015, but he elected to be represented by counsel on appeal from the
     judgment. However, after his direct appeal was decided he insisted that his
27   appellate counsel withdraw from the case and “that . . . no counsel . . . be
     assigned to the case.” Letter from Brent Douglas Cole to appellate counsel,
28   ECF No. 207.
                                            1
1    “that [the district judge] defer consideration of the motion and

2    stay   any    briefing   on   this    matter    until     the    conclusion    of

3    defendant's direct appeal. Fed.R.Crim.P. 37(a).” Id. at 2:17-20.

4    Federal Rule of Criminal Procedure 33(b)(1) prescribes: “If an

5    appeal is pending, the court may not grant a motion for a new trial

6    until the appellate court remands the case.”            Further, Federal Rule

7    of Criminal Procedure 37(a) prescribes: “If a timely motion is made

8    for relief that the court lacks authority to grant because of an

9    appeal that has been docketed and is pending, the court may: (1)

10   defer considering the motion; (2) deny the motion; or (3) state

11   either that it would grant the motion if the court of appeals

12   remands for that purpose or that the motion raises a substantial

13   issue.” The United States’ request was granted in an order filed

14   January 5, 2017, in which the district judge deferred consideration

15   of Cole’s motion for a new trial and stayed further briefing on

16   the motion until the conclusion of Cole’s direct appeal.                 Order,

17   ECF No. 192.

18                Subsequently,    the    United    States    filed    a   motion   on

19   December 10, 2018, in which it requested an order be issued lifting

20   the stay “because direct appeal is complete” and “extend[ing] the
21   time [for] the United States [to file an] opposition until March

22   1, 2019.” 2:24, 3:10-11, ECF No. 197.            Cole filed a response to

23   this request on December 26, 2018, arguing: “[t]he court should

24   lift the stay and deny the government[‘s] request for [time to file

25   an opposition].”     Resp. to United States Mot. at 2, ECF No. 199.

26   The district judge lifted the stay and granted the United States
27   until March 1, 2019 to file an opposition to Cole’s new trial

28   motions in an order filed January 3, 2019.              ECF No. 200.
                                             2
1               On March 1, 2019, the United States filed an opposition

2    to Cole’s motions for a new trial arguing, inter alia: “Because

3    Cole does not meet the standard necessary for a new trial, the

4    Court should deny all of Cole’s motions.”     Opp’n at 1:19-20, ECF

5    No. 210.

6               On February 11, 2015, Cole was convicted by a jury of

7    one count of assaulting a federal officer in violation of 18 U.S.C.

8    §§ 111(a) and 111(b), one count of assaulting a person assisting a

9    federal officer in violation of 18 U.S.C. §§ 111(a) and 111(b),

10   and one count of discharging a firearm during and in relation to a

11   crime of violence in violation of 18 U.S.C. §§ 924(c)(1)(A) and

12   924(c)(1)(A)(iii).

13              The Ninth Circuit decided the direct appeal as follows:

14              Cole argue[d] on appeal that his indictment is
                invalid because the government interfered with
15              the independent structure of the grand jury[;]
                that the district court denied his right of
16              allocution and [therefore the] case [should]
                be remanded for a new sentencing hearing[; and]
17              that his two assault convictions under 18
                U.S.C. §§ 111(a) and 111(b) are not “crimes of
18              violence” for purposes of sustaining his
                firearm conviction.
19
                [A]ny error in the grand jury proceedings here
20              was rendered harmless when the petit jury
                convicted Cole on all three counts. Cole has
21              not otherwise established that the grand
                jury’s structural protections in this case
22              were compromised.
23              [A] district court’s failure to give the right
                of allocution at sentencing [is reviewed for
24              harmless error]. The district court afforded
                Cole his right of allocution on multiple
25              occasions during sentencing and properly
                limited Cole’s discussion to issues pertaining
26              to mitigation.
27              This Court has held that a defendant charged
                with assault by using a deadly or dangerous
28              weapon in violation of 18 U.S.C. § 111(b) must
                                       3
1              necessarily threaten the use of force.      As
               such,   a   §   111(b)   weapons   charge   is
2              categorically a “crime of violence.”    Cole’s
               convictions on Counts One and Two necessarily
3              threaten the use of force and are therefore
               categorically “crimes of violence.” The jury’s
4              determination that Cole committed a “crime of
               violence” was not an error.
5

6    Ninth Circuit Memorandum at 2–3, ECF No. 193 (citations omitted).

7              The United States argues in its opposition to Cole’s new

8    trial motions:

9              In scattershot fashion across four pleadings
               filed in 2016 and 2018, Cole raises various
10             issues in support of his request for new trial,
               a    summary    of    which    includes:    (1)
11             jurisdictional error, failure to recuse, and
               bias by the Court; (2) improper indictment and
12             prosecutorial misconduct before the grand
               jury; (3) ineffective assistance of trial
13             defense counsel; (4) inability to present a
               defense during the proceedings and lack of
14             allocution at sentencing; (5) the Court’s
               failure to suppress law enforcement’s initial
15             contact with Cole and his confession after the
               shooting; (6) newly “discovered” medical
16             records; (7) Government’s suppression of
               exculpatory evidence; (8) unsubstantiated
17             allegations of misconduct against a Nevada
               County   Sheriff’s   investigator;    and   (9)
18             Government’s concealment of Cole’s personal
               papers and missing state court pleadings.
19
               Cole fundamentally misunderstands the purpose
20             of a new trial motion.     None of the issues
               raised merits a new trial as each: (1) is time-
21             barred; (2) is not based on newly discovered
               evidence; or (3) has been previously litigated
22             and decided by this Court or the Ninth Circuit.

23   Opp’n at 6:2-13.

24             Federal Rule of Criminal Procedure 33 concerns a motion

25   for a new trial.   Rule 33(b)(1) prescribes: “Any motion for a new

26   trial grounded on newly discovered evidence must be filed within 3

27   years after the verdict or finding of guilty.” Rule 33(b)(2)

28   prescribes: “Any motion for a new trial grounded on any reason
                                      4
1    other than newly discovered evidence must be filed within 14 days

2    after the verdict or finding of guilty.”

3                Cole makes conclusory and unsupported arguments that the

4    district judge should have recused himself in this case.       “A judge

5    should not recuse himself based upon conclusory, unsupported or

6    tenuous allegations.” In re Kaminski, 960 F.2d 1062, 1065 n.3 (D.C.

7    Cir. 1992) (per curiam).     Cole’s recusal motion is denied.        Cole

8    also argues that the federal court lacks jurisdiction over the

9    offenses of which he was convicted.        This basis for the motion

10   lacks merit and is denied.      Cole also makes an argument that could

11   be construed as an assertion that a defect exists in the indictment.

12   However, Federal Rule of Criminal Procedure 12(b)(3)(A) requires

13   such a challenge to the indictment to be raised “by pretrial

14   motion.”    This is an untimely motion and is therefore is denied.

15               Cole also seeks suppression of evidence in his motion.

16   Cole’s suppression of evidence arguments are denied since the

17   arguments were required to have been made in a Rule 12 pretrial

18   motion and are therefore untimely.        Cole’s motion also contains

19   arguments    concerning   the    grand   jury.   These   arguments   are

20   disregarded because they involve an issue decided by the Ninth
21   Circuit.    The district judge will not address issues decided by

22   the Ninth Circuit on direct appeal.       Cole’s motion also contains

23   allegations against Nevada County Sheriff Detective Rusty Greene,

24   which are time-barred under Rule 33 because they are raised more

25   than three years after the entry of the jury verdict.            Cole’s

26   motion also contains conclusory contentions that the government
27   seized his personal papers following his arrest and concealed them.

28   Cole has not shown that these allegations justify granting his
                                          5
1    motion.   Cole also argues that documents in a state case court file

2    are missing or were removed.               This argument does not justify

3    granting Cole’s new trial motion.

4                Cole also argues his motion should be granted because a

5    newly discovered diagnostic imaging report conclusively proves that

6    Bureau of Land Management Ranger Thad Pultorak fired the first shot

7    involved in the gunfight offenses of which Cole was convicted.                 The

8    referenced report does not support Cole’s assertion.                    Nor is the

9    report newly discovered evidence within three years after entry of

10   the February 11, 2015 jury verdict.          The United States evinces this

11   point in its opposition, as follows: “Cole admitted he received

12   the report on or about April 27, 2018 . . . [and] this issue was

13   not raised in Cole’s first new trial pleadings filed in December

14   2016. (ECF 189 and 190).”      Opp’n at 10:8-9.        This motion is denied.

15               Cole   also    argues    that   the     United   States     suppressed

16   exculpatory evidence of the interview of Tom Browning, one of the

17   EMS personnel who responded to the campsite where the gunfight

18   occurred.    The United States concedes in its opposition that it

19   had   “inadvertently      withheld   the    audio    copy    of   Mr.   Browning’s

20   interview, but [explains it gave Cole’s trial counsel] a written
21   summary of [Mr. Browning’s] interview [which is] contained within

22   a police report [in] its discovery production to trial defense

23   counsel[; and] that the police report containing the summary of

24   Mr. Browning’s interview also indicated that the interview had been

25   audio recorded and that a copy of the recording had been placed

26   into evidence.”      Opp’n at 10:19-24.           The United States further
27   argues the probative value of the referenced audio copy of the

28   interview is limited because:
                                             6
1              Cole cites the following passage [from the
               report] “and that he [Cole] was the one that
2              had returned fire” [for the purpose of showing
               that Cole was shooting in self-defense and did
3              not initiate the gunfight]. Cole wholly
               ignores Mr. Browning’s further explanation on
4              the next page where he stated “Didn’t mean to
               say it that way if I did.      I’m sorry. That
5              there was gunfire and the he [Cole] was one
               person shooting and the officers were the other
6              persons shooting.    I don’t know whether he
               [Cole] shot first or second or anything like
7              that.”   Indeed, Mr. Browning wasn’t present
               during the shooting and only responded to the
8              scene afterwards.

9
     Id. at 11:18-23 (citations omitted).
10
               “[T]o prevail on a Rule 33 motion for a new trial, the
11
     movant must satisfy a five-part test: (1) the evidence must be
12
     newly discovered; (2) the failure to discover the evidence sooner
13
     must not be the result of a lack of diligence on the defendant’s
14
     part; (3) the evidence must be material to the issues at trial;
15
     (4) the evidence must be neither cumulative nor merely impeaching;
16
     and (5) the evidence must indicate that a new trial would probably
17
     result in acquittal.”   United States v. Kulczyk, 931 F.2d 542, 548
18
     (9th Cir. 1991).    The referenced audio copy of Mr. Browning’s
19
     interview is cumulative considering the discovery provided to Cole
20
     and is not material since Mr. Browning did not witness the gunfight.
21
     Therefore, this motion is denied.
22
               Cole also seeks a new trial based on:
23
               Mr. Browning’s observations of the crime scene
24             wherein he mentions seeing “another citizen
               . . . kind of further back by the camp, [and
25             it]   appeared  that   he   might  have   been
               handcuffed, and sitting down. Never spoke with
26             him or had any contact with him.” Other than
               mentioning the supposed existence of this
27             alleged material witness, Cole provides no
               further analysis as to how this fact alone
28             entitles him to a new trial under the Kulcyzk
                                       7
1              factors.

2    Opp’n at 12:2-7 (citations omitted).

3              The United States argues that the trial record does not

4    support Cole’s contention that an unidentified person witnessed

5    the gunfight or was present at or near the campsite when other law

6    enforcement and medical personnel responded to the scene after the

7    conclusion of the gunfight.   The United States further argues:

8              Cole provides no offer of proof that suggests
               what, if anything, this alleged material
9              witness might say about the shooting. In fact,
               whether this witness actually exists is
10             subject to serious doubt.        As [Andrew D.
               Forristel, Special Agent with the Federal
11             Bureau   of   Investigation   states   in   his
               affidavit attached to the opposition] Mr.
12             Browning’s statement was the only one that
               referenced this alleged material witness. No
13             other witness at the scene during the shooting
               (Ranger Pultorak, Officer Hardin and Cole) or
14             responding to the scene immediately after the
               shooting (Officer Zelhart and Deputy Liller)
15             made mention of another witness. (Exhibit B).
               It is virtually inconceivable that no other
16             law enforcement officer at the scene of the
               shooting on June 14, 2014, especially Deputy
17             Liller who was in charge of scene security,
               noticed or documented the existence of a
18             supposedly    handcuffed   civilian    witness.
               (Exhibit A).      [Moreover,] Mr. Browning’s
19             interview by a Nevada County investigator
               occurred nearly two months after the shooting
20             on August 21, 2014.    Considering he did not
               write a report about the incident and no other
21             law enforcement officer present at the
               shooting scene on June 14, 2014 noticed or
22             mentioned this alleged material witness, it is
               quite likely Mr. Browning was simply mistaken
23             in his observations when he spoke with the
               Nevada County investigator.     Even if he was
24             not, Cole fails to establish a cognizable Brady
               claim that entitles him to a new trial under
25             Rule 33.

26   Opp’n at 12:14-26, 13:1.

27             Cole has not shown the likelihood that another person

28   witnessed issues involved in the trial, and that the referenced
                                      8
1    person would provide material evidence which would probably result

2    in Cole’s acquittal as required under the third and fifth Kulcyzk

3    factors. 931 F.2d at 548 (stating “(3) the evidence must be material

4    to the issues at trial . . . ; and (5) the evidence must indicate

5    that a new trial would probably result in acquittal.”).   Therefore,

6    this missing witness argument does not entitle Cole to a new trial.

7              Cole also argues he should be granted a new trial because

8    his attorney provided him ineffective assistance in the district

9    court.   The United States counters: “Cole’s briefing [on this

10   argument] is devoid of any legal or factual bases to support this

11   claim, or [to] otherwise explain how [his attorney’s representation

12   of him] entitles him to a new trial.”      Opp’n at 8:4-5.   Cole’s

13   argument that his attorney provided him ineffective assistance in

14   the district court is conclusory, devoid of factual support, and

15   fails to satisfy the newly discovered evidence requirement in Rule

16   33.

17             For the stated reasons, Defendant’s motions for a new

18   trial are denied.

19             Dated:    March 13, 2019

20
21

22

23

24

25

26
27

28
                                          9
